reversed on the law, with costs, and judgment directed for the plaintiff, with costs. Conclusions of law numbered fourth, fifth, sixth and seventh are reversed, and new conclusions will be made. Since the conveyance by defendant Annie Wenig to defendant 6400-4th Ave. B’klyn, Inc., was an absolute conveyance and was not in satisfaction of an antecedent indebtedness to the Midtown Bank of New York, there was no fair consideration within the meaning of subdivision a of section 272 of the Debtor and Creditor Law. We are of opinion that the decision by the learned trial court may not be construed as finding that the conveyance was “ to secure' a present advance or antecedent debt,” within the meaning of subdivision b of section 272 (supra). Young, Hagarty, Davis, Johnston and Adel, JJ., concur. Settle order on notice.